                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

    ROSA VALENTÍN MARTELL,

                   Plaintiff,

                        v.                                         CIVIL NO.: 16-2916 (MEL)

    COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.


                                               OPINION AND ORDER

           Pending before the court is Rosa Valentín Martell’s (“Plaintiff”) appeal from the decision

of the Commissioner of Social Security (“the Commissioner”) denying her application for

disability benefits under the Social Security Act. ECF No. 20. Plaintiff contends that the

administrative law judge did not properly evaluate all of her alleged impairments, and therefore,

did not present the vocational expert with an accurate hypothetical at step five of the sequential

process. It is also claimed by Plaintiff that the administrative law judge erred in not finding her

allegations credible and not explaining the weight given to each medical opinion.

                                  I.       Procedural and Factual Background

           On January 28, 2011, Plaintiff filed an application for Social Security benefits alleging

that on September 28, 2010 (“the onset date”), she became unable to work due to disability. Tr.

21-22.1 Prior to becoming unable to work, Plaintiff worked as a microbiologist, chemical

operator, and lens fabricating machine tender. Tr. 36. Plaintiff’s disability claim was denied on

August 23, 2011, and upon reconsideration. Tr. 21. Thereafter, Plaintiff requested a hearing

which was held on February 22, 2013, before Administrative Law Judge Gerardo R. Picó (“the


1
    “Tr.” refers to the transcript of the record of proceedings.
ALJ”). Tr. 81-96. On March 25, 2013 the ALJ issued a written decision finding that Plaintiff was

not disabled. Tr. 259. Thereafter, Plaintiff requested review of the ALJ’s decision. The Appeals

Council reviewed the appeal and remanded the decision to the ALJ to “obtain additional

evidence concerning the claimant’s physical and mental impairments” and “further evaluate the

claimant’s subjective complaints.” Tr. 264-69. Plaintiff appeared before the ALJ for a second

hearing on March 25, 2015. Tr. 45-80. An unfavorable decision was issued by the ALJ on May

12, 2015. Tr. 15-38. The Appeals Council denied Plaintiff’s second request for review, rendering

the ALJ’s decision the final decision of the Commissioner of Social Security, subject to judicial

review. Tr. 1-5. Plaintiff filed a complaint on November 3, 2016. ECF No. 1. Both parties have

filed supporting memoranda. ECF Nos. 20, 21.

                                      II.     Legal Standard

       A. Standard of Review

       Once the Commissioner has rendered a final determination on an application for

disability benefits, a district court “shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing [that decision], with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The court’s review is limited to

determining whether the ALJ employed the proper legal standards and whether his factual

findings were founded upon sufficient evidence. Specifically, the court “must examine the record

and uphold a final decision of the Commissioner denying benefits, unless the decision is based

on a faulty legal thesis or factual error.” López-Vargas v. Comm’r of Soc. Sec., 518 F. Supp. 2d

333, 335 (D.P.R. 2007) (citing Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15,

16 (1st Cir. 1996) (per curiam)).




                                                  2
       Additionally, “[t]he findings of the Commissioner . . . as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). The standard requires “‘more than a mere

scintilla of evidence but may be somewhat less than a preponderance’ of the evidence.” Ginsburg

v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368 F.2d 640,

642 (4th Cir. 1966)).

       While the Commissioner’s findings of fact are conclusive when they are supported by

substantial evidence, they are “not conclusive when derived by ignoring evidence, misapplying

the law, or judging matters entrusted to experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.

1999) (per curiam) (citing Da Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24, 26 (1st Cir.

1986) (per curiam); Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991)

(per curiam)). Moreover, a determination of substantiality must be made based on the record as a

whole. See Ortiz, 955 F.2d at 769 (citing Rodríguez v. Sec’y of Health & Human Servs., 647

F.2d 218, 222 (1st Cir. 1981)). However, “[i]t is the responsibility of the [ALJ] to determine

issues of credibility and to draw inferences from the record evidence.” Id. Therefore, the court

“must affirm the [Commissioner’s] resolution, even if the record arguably could justify a

different conclusion, so long as it is supported by substantial evidence.” Rodríguez Pagán v.

Sec’y of Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987) (per curiam).

       B. Disability under the Social Security Act

       To establish entitlement to disability benefits, a plaintiff bears the burden of proving that

he is disabled within the meaning of the Social Security Act. See Bowen v. Yuckert, 482 U.S.

137, 146 n.5, 146–47 (1987). An individual is deemed to be disabled under the Social Security



                                                 3
Act if he is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).

       Claims for disability benefits are evaluated according to a five-step sequential process.

20 C.F.R. § 404.1520; Barnhart v. Thomas, 540 U.S. 20, 24–25 (2003); Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 804 (1999); Yuckert, 482 U.S. at 140–42. If it is determined

that plaintiff is not disabled at any step in the evaluation process, then the analysis will not

proceed to the next step. 20 C.F.R. § 404.1520(a)(4). At step one, it is determined whether

plaintiff is working and thus engaged in “substantial gainful activity.” 20 C.F.R.

§ 404.1520(a)(4)(i). If he is, then disability benefits are denied. 20 C.F.R. § 404.1520(b). Step

two requires the ALJ to determine whether plaintiff has “a severe medically determinable

physical or mental impairment” or severe combination of impairments. 20 C.F.R.

§ 404.1520(a)(4)(ii). If he does, then the ALJ determines at step three whether plaintiff’s

impairment or impairments are equivalent to one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If so, then plaintiff is conclusively found

to be disabled. 20 C.F.R. § 404.1520(d). If not, then the ALJ at step four assesses whether

plaintiff’s impairment or impairments prevent him from doing the type of work he has done in

the past. 20 C.F.R. § 404.1520(a)(4)(iv). In assessing an individual’s impairments, the ALJ

considers all of the relevant evidence in the case record to determine the most the individual can

do in a work setting despite the limitations imposed by his mental and physical impairments. 20

C.F.R. § 404.1545(a)(1). This finding is known as the individual’s residual functional capacity

(“RFC”). Id. If the ALJ concludes that plaintiff’s impairment or impairments do prevent him



                                                   4
from performing his past relevant work, the analysis proceeds to step five. At this final step, the

ALJ evaluates whether plaintiff’s RFC, combined with his age, education, and work experience,

allows him to perform any other work that is available in the national economy. 20 C.F.R.

§ 404.1520(a)(4)(v). If the ALJ determines that there is work in the national economy that

plaintiff can perform, then disability benefits are denied. 20 C.F.R. § 404.1520(g).

       C. The ALJ’s Decision

       In the case at hand, the ALJ found that Plaintiff met the insured status requirements of the

Social Security Act through June 30, 2015. Tr. 24. Then, at step one of the sequential evaluation

process, the ALJ found that Plaintiff had not engaged in substantial gainful activity during the

relevant period. Id. At step two, the inquiry as to severe impairments resulted in the ALJ

determining that Plaintiff had the following severe impairments: “cervical and lumbar

degenerative disc disease; hypothyroidism; polyarthralgias; brain cyst at the third ventricle

(stable); status-post carpal tunnel syndrome; rule-out lupus; status-post dermatitis; obesity; and

major depressive disorder, severe, recurrent.” Id. At step three, the ALJ found that Plaintiff did

not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 25.

Next, the ALJ determined that during the relevant period

       [Plaintiff] had the residual functional capacity to perform light work as defined in
       20 C.F.R. 404.1567(b). The claimant can lift, carry, push, and pull 20 pounds on an
       occasional basis and 10 pounds frequently. She can sit for six hours in an eight-
       hour workday, stand for four hours in an eight-hour workday and walk for four
       hours in an eight-hour workday with normal breaks. The claimant can never climb
       ladders, ropes, or scaffolds and he [sic] can climb stairs and ramps frequently. The
       claimant can balance and crouch frequently and she can stoop, kneel, and crawl
       occasionally. The claimant can finger, handle, and feel frequently. The claimant
       can occasionally be exposed to unprotected heights, moving mechanical parts, and
       humidity and wetness. She can be exposed to operating motor vehicles and
       vibration on a frequent basis. The claimant must avoid extreme cold. As of
       September 19, 2011, the claimant also has mental limitations. The claimant can

                                                 5
       remember, understand, and carry out simple tasks. The claimant can sustain
       concentration for two-hour intervals at a time. Can interact with the public
       frequently.

Tr. 28. At step four, the ALJ determined that through the date last insured, Plaintiff could not

perform her past relevant work as a microbiologist, chemical operator, or lens fabricator machine

tender. Tr. 36. At step five, the ALJ presented Plaintiff’s RFC limitations, as well as her age,

education, and work experience to a vocational expert. Tr. 77-78. The vocational expert testified,

taking these factors into account, that an individual would be able to perform the requirements of

the following representative occupations: call-out operator, addresser, ampoule sealer. Tr. 78-79.

Because there was work in the national economy that Plaintiff could perform, the ALJ concluded

that she was not disabled. Tr. 38.

                                      III.    Legal Analysis

       Plaintiff objects to the ALJ’s final decision denying her disability benefits on several

grounds. First, Plaintiff alleges that the ALJ did not properly consider her alleged carpal tunnel

syndrome and fibromyalgia. Plaintiff also claims that the ALJ did not properly consider her

obesity in assessing her RFC. Lastly, it is alleged by Plaintiff that the ALJ erred in relying on

Plaintiff’s subjective statements and did not properly weigh medical opinions.

       A. Plaintiff’s Alleged Carpal Tunnel Syndrome

       Plaintiff claims that the ALJ erred in not discussing Plaintiff’s carpal tunnel syndrome.

ECF No. 20, at 23-24. A Motor and Sensory Nerve Conduction Study conducted on October 6,

2009 by examining physiatrist Dr. Jorge Padilla Rodríguez (“Dr. Padilla”) revealed there was

evidence “suggestive” of “very early” carpal tunnel syndrome. Tr. 71, 889. However, a

Electrodiagnostic Report from July 12, 2012 by examining physiatrist Dr. Raúl Llinás Sobrino

(“Dr. Llinás”) showed no evidence of carpal tunnel syndrome or radiculopathy. Tr. 72, 806-07.



                                                  6
Plaintiff argues that the ALJ did not discuss this inconsistency and should have developed the

record. ECF No. 20, at 23-24.

       At the hearing, Plaintiff’s attorney and the ALJ specifically discussed Plaintiff’s alleged

carpal tunnel syndrome and the ALJ clarified that the 2009 findings occurred before the alleged

onset date. Tr. 72-73. In his decision, the ALJ cited to testimony from medical expert internist

Dr. German Malaret (“Dr. Malaret”) who reviewed the record and testified that the 2012

Electrodiagnostic Report revealed no evidence of carpal tunnel or radiculopathy. Tr. 33, 63

(“[The study] doesn’t show carpal tunnel at all, it’s not there. It either got cured or something

else happened.”). In an abundance of caution, Dr. Malaret opined that Plaintiff would be limited

to “frequent handling, fingering, and feeling.” Tr. 68 (the ALJ clarified to Dr. Malaret, “I

imagine you find that limitation because on record there’s at least evidence of a condition at

some point.”). Accordingly, the ALJ incorporated Dr. Malaret’s opinion in the RFC

determination. Tr. 28. (“The claimant can finger, handle, and feel frequently”).

       The ALJ has discretion whether to request additional evidence. See 20 C.F.R.

§ 404.1520b(b)(1) (“if any of the evidence in your case record . . . is inconsistent, we will

consider the relevant evidence and see if we can determine whether you are disabled based on

the evidence we have.”). In the case at hand, the ALJ considered the relevant evidence in the

record and determined that the 2009 finding appeared to be related to a fall from 2009 and the

2012 report by Dr. Llinás did not show evidence of carpal tunnel syndrome or radiculopathy. Tr.

33, 72-73. The ALJ relied upon the medical opinion of Dr. Malaret in interpreting the 2012

findings. Tr. 63. Thus, substantial evidence supports the finding that the ALJ adequately

discussed and considered Plaintiff’s alleged carpal tunnel syndrome.




                                                  7
       B. Plaintiff’s Alleged Fibromyalgia

       Plaintiff argues that the ALJ erred in “dismissing” and “minimalizing” Plaintiff’s alleged

fibromyalgia. ECF No. 20, at 17. Under the regulations, a medically determinable impairment

must be demonstrated by “medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. § 423(d)(3). The Commissioner has promulgated rules regarding the analysis of

fibromyalgia claims. In order to establish a medically determinable impairment of fibromyalgia,

       [a] licensed physician (a medical or osteopathic doctor) is the only acceptable
       medical source who can provide such evidence. We cannot rely upon the
       physician's diagnosis alone. The evidence must document that the physician
       reviewed the person's medical history and conducted a physical exam. We will
       review the physician's treatment notes to see if they are consistent with the
       diagnosis of FM.

SSR 12-2p, 2012 WL 3104869, at *2 (July 25, 2012). Furthermore, a showing of fibromyalgia

requires evidence of “a history of widespread pain,” “at least 11 positive tender points on

physical examination,” and “evidence that other disorders that could cause the symptoms or

signs were excluded.” See id. at *2-3. Alternatively, under the 2010 Diagnostic Criteria, a

claimant must show “a history of widespread pain,” “repeated manifestations of six or more

[fibromyalgia] symptoms,” and “evidence that other disorders that could cause these repeated

manifestations of symptoms, signs, or co-occuring conditions were excluded.” Id. at *3.

       In the case at hand, the ALJ determined that while treating rheumatologist Dr. Dennis F.

Suarez (“Dr. Suarez”) diagnosed Plaintiff with fibromyalgia, the diagnosis did not satisfy the

criteria for a showing of fibromyalgia. Tr. 32. Dr. Suarez’s treatment notes do not elaborate on

what examination findings corroborated his diagnosis. Tr. 865, 876. Furthermore, while

Dr. Suarez’s opinion noted tender points, Plaintiff has not cited to other evidence demonstrating

that the requirements for a showing of fibromyalgia are met. A diagnosis of fibromyalgia

accompanied by the presence of tender points is insufficient to show fibromyalgia. See SSR 12-

                                                 8
2p. Substantial evidence supports the ALJ’s decision to disregard Plaintiff’s fibromyalgia

diagnosis because Dr. Suarez’s opinion did not include “evidence that other disorders that could

cause the symptoms or signs were excluded.” See id.

       C. The ALJ’s Assessment of Plaintiff’s Obesity

       Plaintiff claims that “the ALJ failed to properly assess [P]laintiff’s RFC in light of [her]

obesity.” ECF No. 20, at 25. The ALJ must consider the effects of a claimant’s obesity when

determining whether a claimant has a medically determinable impairment, the severity of

impairments, and whether it prevents her “from doing past relevant work and other work that

exists in significant numbers in the national economy.” SSR 02-1p, 2002 WL 34686281, at *3-5

(Sept. 12, 2002). The ALJ should “not make assumptions about the severity or functional effects

of obesity combined with other impairments” and should “evaluate each case based on the

information in the case record.” Id. at *6.

       In the case at hand, treating internist Dr. Sonia L. Rovira Soto (“Dr. Rovira”) reported

that Plaintiff had a Body Mass Index of 36, indicating that Plaintiff was obese. Tr. 31, 697. At

step two of the sequential process, the ALJ found that Plaintiff had the severe impairment of

obesity. Tr. 24, 31, 697. At step three, the ALJ discussed the applicable standard in Social

Security Ruling 01-2p and determined that “it was reasonable to conclude that the ability to

perform exertional activity at the medium level or greater could be compromised by the

claimant’s obesity. This condition has been considered in the residual functional capacity

assessment.” Tr. 31. In the RFC determination, the ALJ found that Plaintiff could perform a

reduced range of light work, but with “postural and manipulative limitations” considering her

obesity. Tr. 34. Further, the ALJ also determined that Plaintiff had “environmental limitations”

and “greater exertional limitations for lifting and carrying imposed by obesity.” Tr. 32, 34. Thus,



                                                 9
substantial evidence supports the conclusion that the ALJ properly considered Plaintiff’s obesity.

Tr. 28.

          D. The ALJ’s Step Five Determination

          Plaintiff argues that the ALJ erred at step five in the sequential process by not presenting

the vocational expert with a hypothetical that conveyed all of Plaintiff’s alleged limitations. ECF

No. 20, at 14-15. However, this argument relies on Plaintiff’s other arguments disputing the

ALJ’s consideration and findings of Plaintiff’s alleged fibromyalgia, carpal tunnel syndrome,

and obesity. As stated earlier, substantial evidence supports the ALJ’s decision to disregard

Dr. Suárez’s fibromyalgia diagnosis and find the 2012 report dispositive of the alleged carpal

tunnel syndrome. Tr. 32, 33. The ALJ also determined that Plaintiff had the severe impairment of

obesity and specifically considered it while making the RFC determination. Tr. 24, 28, 31.

Therefore, substantial evidence supports the conclusion that the ALJ properly considered

Plaintiff’s alleged impairments, and thus, he was permitted to rely on the vocational expert’s

response to the hypothetical. Tr. 37, 77-79.

          E. Plaintiff’s Subjective Statements

          The ALJ erred, Plaintiff contends, in concluding that Plaintiff’s ability to perform

activities of daily living undermined her allegations of disability. ECF No. 20, at 18-20. The ALJ

must consider a claimant’s symptoms in determining whether the claimant is disabled. See 20

C.F.R. § 404.1529(a). As such, the ALJ will consider a claimant’s daily activities in evaluating

the “intensity and persistence” of the alleged symptoms to determine the extent to which they

limit the claimant’s capacity to work. See id. at § 404.1529(c). In his decision, the ALJ found

that Plaintiff’s allegations were not credible. Tr. 36. The ALJ noted that “the claimant stated that

her physical and mental conditions were disabling; however, her activities of daily living



                                                   10
demonstrated otherwise.” Tr. 36. Plaintiff argues that the ALJ’s interpretation is false “because

all of the activities are at her pace.” ECF No. 20, at 19.

       Plaintiff reported that she took care of her two children, prepared their meals, and took

them to school. Tr. 567. Further, her reports included that she drove a car daily (Tr. 569), she

walked for exercise (Tr. 570), and she spent time with family every day and attended church

every Sunday (Tr. 570-71). Tr. 36. Plaintiff also alleged that she could care for her personal

needs independently with some difficulty. Tr. 36, 567. It was concluded by the ALJ that “these

are fairly extensive activities of daily living not expected in an individual claiming inability to

work.” Tr. 36. The ALJ properly considered Plaintiff’s daily activities and his credibility

determination is supported by specific findings of Plaintiff’s self-reported activities. See 20

C.F.R. § 404.1529(c); see Frustaglia v. Sec’y of Health & Human Servs., 829 F.2d 192, 195 (1st

Cir. 1987) (“the credibility determination by the ALJ . . . is entitled to deference, especially when

supported by specific findings.”).

       F. The ALJ’s Weighing of Medical Opinions

       Plaintiff alleges that the ALJ erred by not considering and explaining the weight given to

the medical opinions of record. ECF No. 20, at 21. Plaintiff, however, does not cite to specific

evidence challenging the ALJ’s weighing of the opinions. The ALJ must evaluate and weigh the

medical opinions of record according to several factors: the examining relationship, the treatment

relationship, whether the opinion is supported with relevant evidence, and the consistency of the

opinion with the record as a whole. See id. at §§ 404.1527(b), (c)(1)-(6).

       In the case at bar, the ALJ assigned “great weight” to the opinion of state agency

examiner internist Dr. German Malaret who found that Plaintiff “could lift, carry, push, and pull

20 pounds on an occasional basis and 10 pounds frequently. He stated that the claimant could sit



                                                  11
for six hours in an eight-hour workday, stand for four hours in an eight-hour workday, and walk

for four hours in an eight-hour workday with normal breaks.” Tr. 34. The ALJ noted that

Dr. Malaret reviewed the complete record and his opinion was “consistent with the clinical signs

and medical evidence.” Tr. 34. The ALJ also considered state agency medical consultant

Dr. Pedro Nieves’s opinion that Plaintiff could “perform light work with the ability to perform

postural activities on an occasional basis and with manipulative limitations.” Tr. 34. The ALJ

gave “partial weight” to Dr. Nieves’s opinion because the combination of generalized pain,

musculoskeletal conditions, and obesity imposed “environmental limitations.” Tr. 34.

       The ALJ also considered examining orthopedic surgeon Dr. Norberto Báez’s

(“Dr. Báez”) opinion that Plaintiff had almost no limitations. Tr. 31. However, the ALJ gave his

opinion “partial weight” because the ALJ found that Plaintiff’s “musculoskeletal conditions,

generalized pain, and obesity” supported a finding that Plaintiff had greater exertional limitations

than those found by Dr. Báez. Tr. 32.

       The ALJ gave “little weight” to treating internist Dr. Sonia Rovira’s (“Dr. Rovira”) April

2011 opinion finding that Plaintiff was unable to work due to limitations imposed by pain. Tr.

30. The ALJ found that the opinion was not supported by her progress notes which were “very

general and brief with little detail of the claimant’s physical limitations.” Id. Dr. Rovira’s 2012

and 2015 opinions that assessed more restrictive limitations were given “little weight” because

they were both poorly supported by the treatment notes. Tr. 30-31, 783, 784, 946, 947.

       Treating rheumatologist Dr. Suárez’s opinion received “little weight” from the ALJ who

found it was unsupported by Dr. Suárez’s own treatment notes and treatment history. Tr. 32. The

ALJ noted that Plaintiff only saw Dr. Suárez sporadically during the relevant period, the medical




                                                 12
treatment was conservative, and Plaintiff’s allegations in the function report contradicted

Dr. Suárez’s assessment. Tr. 32-33, 567-73.

       Regarding Plaintiff’s depression, the ALJ considered medical evidence from treating

psychiatrist Dr. Ariel Rojas (“Dr. Rojas”), but only assigned “partial weight” to her 2012

opinions because the appointments were sporadic, and the overall record showed claimant was

limited to simple tasks. Tr. 35. The ALJ assigned “little weight” to Dr. Rojas’ 2015 opinion

because there was no referral for psychiatric hospitalizations and treatment occurred every 3 to 5

months which the ALJ found was “inconsistent with the severity that Dr. Rojas stated.” Tr. 35.

Further, medical expert psychologist Dr. Marieva Puig (“Dr. Puig”) testified that Dr. Rojas’

progress notes did not support the severity that was described in the checklist forms. Tr. 59. The

ALJ assigned “great weight” to Dr. Puig’s opinion that Plaintiff’s medical condition did not meet

any listing because “it is consistent with the clinical signs and the medical evidence.” Tr. 35.

Substantial evidence supports the ALJ’s consideration and weighing of the medical opinions. See

20 C.F.R. § 404.1527(b).

                                        IV.     Conclusion

       Based on the foregoing analysis, the Court concludes that the decision of the Commissioner

that Plaintiff was not entitled to disability benefits was supported by substantial evidence.

Therefore, the Commissioner’s decision is hereby AFFIRMED.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 9th day of December, 2019.

                                                              s/Marcos E. López
                                                              U.S. Magistrate Judge




                                                 13
